Citation Nr: 1021983	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  00-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gary D. Janadia, Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim of entitlement to a TDIU.

The Veteran and his mother, accompanied by his 
representative, appeared at the RO in August 2000 and October 
2000 to present oral testimony before a hearing officer.  The 
transcripts of these hearings have been obtained and 
associated with the Veteran's claims file.

During the course of the appeal, the case was remanded from 
the Board to the RO for additional evidentiary and procedural 
development in December 2003, September 2004, and January 
2008.    

The Board notes that the January 2008 remand directed the RO 
to schedule the Veteran for a VA examination to address the 
impact of his service-connected chronic obstructive pulmonary 
disease (COPD) and nummular eczema on his employability and 
to provide him with a statement of the case regarding the 
propriety of a January 2006 rating reduction for his COPD, 
from 60 percent to 30 percent, in response to his notice of 
disagreement, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The requested examinations and opinions were 
obtained in September 2008.  The statement of the case 
regarding the rating reduction issue was furnished in October 
2009, but the Veteran did not thereafter file a timely 
substantive appeal of this matter.  The Board thus concludes 
that the RO has substantially complied with the instructions 
of the January 2008 remand and that no further corrective 
development in this regard is required.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

Following this latest remand, the prior denial of the TDIU 
claim was confirmed in a December 2009 rating 
decision/supplemental statement of the case.  The case was 
returned to the Board in March 2010 and the Veteran now 
continues his appeal.

 
FINDINGS OF FACT

1.  Prior to April 1, 2006, the Veteran was service connected 
for COPD, rated as 60 percent disabling; and nummular eczema, 
rated as 30 percent disabling; the combined service-connected 
disability rating prior to April 1, 2006, was 70 percent.

2.  As of April 1, 2006, the Veteran is service connected for 
COPD, rated as 30 percent disabling; and nummular eczema, 
rated as 30 percent disabling; the combined service-connected 
disability rating as of April 1, 2006, was 50 percent.

3.  The competent clinical evidence of record fails to 
establish that the Veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.

4.  The competent clinical evidence of record does not 
warrant referral for consideration of whether or not the 
Veteran is precluded from substantially gainful employment, 
consistent with his education and occupational experience, as 
a result of his service-connected disabilities on an 
extraschedular basis, as of April 1, 2006.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and the duty to 
assist.

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the claim of entitlement to a TDIU, 
generally, the notice requirements of a claim have five 
elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
must also: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  During the 
course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The TDIU claim at issue was filed on November 19, 1998, prior 
to the enactment of the VCAA.  During the course of the 
appeal, the VCAA was enacted and to comply with the notice 
requirements, a VCAA notice letter was dispatched to the 
Veteran in March 2003, with subsequent notice letters 
dispatched during the course of the appeal in January 2006 
and March 2006, which addresses the TDIU issue on appeal and, 
collectively, satisfy the above-described mandates, as well 
as the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date 
for the disability, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that there were any 
defects in the timing of the notice, these defects were cured 
by the RO's readjudication of the TDIU claim in contention in 
subsequent supplemental statements of the case, with the most 
recent readjudication dated in December 2009.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from November 19, 1998, when the Veteran filed 
his claim for a TDIU, the relevant time period and evidence 
that must be addressed in the adjudication of the claim 
encompasses the period from November 19, 1997 to the present, 
in order to allow the Board to consider the applicability of 
a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2009); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this regard, the 
Board observes that clinical records from VA that pertain to 
the Veteran's examinations and treatment for his service-
connected respiratory and skin disorders for the period 
spanning November 1997 to the present have been obtained and 
associated with the claims file.  In any case, neither the 
Veteran nor his representative has indicated that there are 
any outstanding relevant medical records or other pertinent 
evidence that must be considered in this current appeal.  The 
Veteran was also afforded VA examinations in September 2008, 
in which medical opinions were obtained that specifically 
addressed the impact of his service-connected COPD and 
nummular eczema on his employability.  The Board has reviewed 
these examination reports and notes that the Veteran's claims 
file was reviewed by the physicians who performed these 
examinations.  Furthermore, the examining physicians each 
provided adequate discussion of their clinical observations 
and rationales to support their individual findings and 
conclusions within the context of the Veteran's relevant 
clinical history as contained within his claims file.  Thus, 
the September 2008 VA pulmonary and dermatological 
examinations are both deemed adequate for rating purposes for 
the claim at issue regarding entitlement to a TDIU.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim for a TDIU decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a TDIU

The history of the Veteran's claim shows that he is service 
connected for COPD that was rated 60 percent disabling from 
March 14, 1996 to March 31, 2006, and thereafter rated 30 
percent disabling from April 1, 2006.  He is also service-
connected for nummular eczema, which was rated 10 percent 
disabling from March 14, 1996 to April 13, 1998, and 
thereafter rated 30 percent disabling from April 14, 1998.  
Prior to April 1, 2006, his service-connected disabilities 
produced a combined rating of 70 percent.  As of April 1, 
2006, the service-connected disabilities produced a combined 
rating of 50 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in November 1998, the 
Veteran indicated that he had last worked full time in 
September 1991, when he was discharged from active service in 
the United States Navy.  The Veteran reported that he was 
denied VA vocational rehabilitation training because he was 
deemed to have been unemployable.  

VA clinical records dated in 1997 - 1998 that relate to the 
Veteran's unsuccessful claim for VA vocational rehabilitation 
benefits indicate that he had completed ninth grade in high 
school and thereafter earned his General Equivalency Diploma 
(GED) and completed one year of college.  In written 
statements and in hearing testimony presented before the RO 
in July 1998, regarding his claim for vocational 
rehabilitation benefits, he reported possessing individual 
technical skills working with computers and an aptitude for 
working in this vocational field.  VA clinical records show 
that VA medical specialists acknowledged the Veteran's 
service-connected COPD (rated 60 percent disabling) and 
eczema, but determined that he was not a feasible candidate 
for vocational rehabilitation training because of chronic and 
ongoing problems associated with his non-service-connected 
substance abuse habits, psychiatric disorders, emotional 
problems, and personality disorder.  

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the Veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

VA medical examinations and treatment reports addressing the 
Veteran's service-connected COPD pertinent to the period from 
November 19, 1997, to March 31, 2006, show, in pertinent 
part, that the Veteran displayed poor effort and 
participation, and occasional refusal to cooperate with the 
medical examiners, on all attempts to objectively assess the 
severity of his COPD using pulmonary function testing.  
Because of their inability to obtain valid results on these 
tests, combined with unremarkable chest X-rays of the 
Veteran's lung fields, no objective opinions could be 
presented regarding the impact of the Veteran's service-
connected respiratory disability on his employability.

The disability rating for the Veteran's service-connected 
COPD was reduced from 60 percent to 30 percent, effective 
April 1, 2006.  VA examination in September 2008 again shows 
that the Veteran displayed very poor effort to cooperate with 
the examiner on pulmonary function testing (PFT) and failed 
to appear for a chest X-ray.  A clinical opinion addressing 
the impact of the Veteran's COPD on his employability was 
obtained on VA examination in September 2008, which stated as 
follows: 

I cannot base my opinion on objective findings 
because the veteran could not do an adequate 
effort on PFT test and examination.  Based on his 
subjective respiratory complaints and physical 
findings the diagnosis is only chronic bronchitis.  
His respiratory status does not preclude or 
prevent him on obtaining or maintaining 
employment.

VA treatment and examination reports pertinent to the 
Veteran's service-connected nummular eczema pertinent to the 
period from November 1997 to the present show that this skin 
disorder was manifested by ongoing active symptoms consisting 
mostly of a persistent rash and scaling patches throughout 
his body surface, including his exposed surfaces on his face, 
neck, and upper extremities.  A clinical opinion addressing 
the impact of the Veteran's eczema on his employability was 
obtained on VA examination in September 2008, which stated as 
follows: 

(As to the) question as to whether the eczematous 
rash makes this veteran employable or non-
employable(,) (t)he veteran mostly works with 
computers, so therefore his background does not 
necessarily means (sic) he exposes himself to the 
public, but the bulk of his rash is on exposed 
skin, such as ears, and face and therefore 
presenting himself to the public may present a 
mild to moderate problem.  More importantly, 
though, he scratches himself frequently and at 
least one day a week he has bleeding areas on 
exposed skin, which might make working with public 
more problematic and working with equipment such 
as computers shared by other people also 
problematic.  In the opinion of this examiner, his 
problems could be overcome with more chronic and 
better treatments, for example an allergy patch 
test, which was offered to this veteran, but he 
declined because he is homeless.      

The Board finds that the competent clinical evidence of 
record does not establish that the Veteran was precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  In this regard, the Board 
notes that the Veteran does possess a GED and one year of 
college, and has credibly professed to his own aptitude in 
the vocational field of computers.  His clinical records do 
not objectively indicate that his respiratory or skin 
disorder, by themselves, individually or jointly, prevent him 
from working in his preferred vocational capacity as a 
computer programmer or technician, which are largely 
sedentary occupations that do not require the level of 
physical exertion that his COPD may prevent him from 
performing.  Furthermore, to the extent that his active skin 
disorder may present some vocational difficulties due to 
unsightliness of the exposed skin lesions or the possibility 
that blood from his lesions may contaminate shared computer 
equipment, the Board notes that these potential difficulties 
were objectively characterized by the September 2008 VA 
physician as being only mild to moderate as far as their 
unsightliness, and that the lesions could be remedied by more 
regular treatment and allergy patch tests.  These treatments 
are available at VA at no cost to the Veteran as his skin 
disorder is a service-connected disability, and his refusal 
to be treated on account of his homelessness is his own 
personal decision.  

In conclusion, the competent evidence does not demonstrate 
that the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
history and aptitude, as a result of his service-connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.2; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration under § 4.16(b): TDIU

The Board notes that as of April 1, 2006, the Veteran's 
service-connected COPD and nummular eczema do not meet the 
requisite rating criteria for eligibility for a TDIU under 38 
C.F.R. § 4.16(a).  However, a TDIU may also be assigned 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) 
for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the percentage 
requirements under § 4.16(a), a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  In such 
cases, the claim should be referred to VA's Director of 
Compensation & Pension for consideration of entitlement to a 
TDIU under the provisions of 38 C.F.R. § 4.16(b).  In this 
context, however, the Board finds that there is nothing in 
the clinical record that demonstrates that the impact of the 
Veteran's COPD or nummular eczema upon his employability 
presents such exceptional circumstances as to warrant such a 
referral.  As previously discussed, the September 2008 VA 
examiners' opinions show that the Veteran's COPD simply did 
not preclude or prevent him from obtaining or maintaining 
employment, and that the impact on the Veteran's 
employability due to his eczema was no more than mild to 
moderate and could be addressed with conventional and 
available treatment options.  Therefore, the Board finds no 
objective basis to warrant referring the case for 
consideration of an extraschedular TDIU under § 4.16(b) for 
the post-April 1, 2006 time period pertinent to this claim.  

	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


